Citation Nr: 1137762	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-19 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension (claimed as secondary to service-connected type 2 diabetes mellitus, service-connected posttraumatic stress disorder (PTSD), and/or herbicide exposure). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to May 1977.  He was awarded the Vietnam Service Medal and the Republic of Vietnam Cross of Gallantry with Palm.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, in which the RO denied the claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus and PTSD.

In a March 2010 decision, the RO granted service connection for erectile dysfunction and special monthly compensation based on loss of use of a creative organ. The actions constituted a full grant of the benefits sought, and the claims are no longer open for appellate review.

In July 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

The evidence of record demonstrates currently diagnosed essential hypertension did not have an onset in service; and is not otherwise causally or etiologically related to service-connected diabetes mellitus, service-connected PTSD, or herbicide exposure.  





CONCLUSION OF LAW

A disability manifested by essential hypertension was not incurred in or aggravated by military service, and is not shown to be proximately due to, the result of, or aggravated by service-connected diabetes mellitus, service-connected PTSD, or herbicide exposure.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preponderance of the evidence shows that the Veteran's currently diagnosed hypertension is not related to his service-connected diabetes mellitus or service-connected PTSD and/or herbicide exposure.  Accordingly, entitlement to service connection for hypertension will be denied.

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2010).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through notice letters sent in August 2007 and October 2007, which informed the Veteran of all required elements for service connection, how VA determines disability ratings, and how VA determines effective dates.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, available private treatment records, and VA medical records.  Additionally, the Veteran was afforded VA hypertension examinations in August 2007, October 2007, and May 2010.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Merits of the Claim

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period.  38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability. See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. §§ 3.307, 3.309.  However, a veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1) (West 2002).

If a veteran was exposed to an herbicide agent during active military service, the following diseases are presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; artherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007).

Notwithstanding the provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d) (2010).

The Veteran has asserted that he warrants service connection for hypertension secondary to his service connected diabetes mellitus or service connected PTSD and/or herbicide exposure.  

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 note (1) (2010).

A March 1977 separation examination noted a normal clinical evaluation of the endocrine system.  The Veteran's blood pressure reading was 112/78.  Chest x-rays revealed a normal chest.  The interpreter noted the Veteran's heart was within normal limits.

A June 1978 VA chest x-ray revealed a normal chest and a heart within normal limits.

Treatment records signed by Steven A. Artz, M.D., documented the following blood pressure readings: 160/80 in September 1996; 140/82 in August 1999; 120/80 in November 1999; 130/82 in March 2000; and 120/86 in September 2000. 

During a December 2001 VA diabetes mellitus examination, the examining physician noted the Veteran had no vascular or cardiac symptoms.  His blood pressure was 146/88.  

VA treatment notes from January 2002 to November 2003 reflected the following blood pressure readings: 139/81 in January 2002; 140/86 in April 2002; 112/74 in July 2002; 128/64 in November 2002; 110/72 in May 2003; and 124/77 in November 2003.

A November 2006 VA treatment record documented a blood pressure reading of 136/85.

A November 2006 VA mental health treatment note indicated the Veteran had a hypertension diagnosis.

During an August 2007 VA hypertension examination, the Veteran reported that he had dizzy spells at the onset of his hypertension in 2002.  At that time, his physician told him that his blood pressure was "high at times" and prescribed medication.  The Veteran reported his blood pressure was well-controlled for the past two years while taking the prescribed medication.  His blood pressure readings were recorded as 136/89, 128/90, and 136/92.  Diagnostic and clinical tests for the evaluation of hypertension were normal.  X-rays of the chest revealed no mediastinal fullness changes since 2005 and the cardiac silhouette was not enlarged.  The Veteran's heart size was normal.  The diagnosis was essential-type hypertension.  The examining physician noted the Veteran's renal function remained normal and opined that the Veteran's hypertension was less likely than not (less than 50/50 probability) caused by or a result of diabetes mellitus.  He provided the following rationale:

The literature shows that essential hypertension is caused by several possible mechanisms.  However, it does not show that hypertension is not caused by diabetes until diabetes has been present long enough with uncontrolled glucose levels.  When hypertension from diabetes is present[,] the hypertension is secondary to the damage by the diabetes on the microvasculature of the kidney.  When this happens the laboratory studies for renal function become abnormal.  There is an evaluation of the BUN [blood urea nitrogen] creatine and there is gross protein in the urine.  To date he shows normal renal function.  Thus[,] the hypertension that is present is essential hypertension.  

In a November 2007 VA hypertension examination report, the examining physician opined that the diagnosed essential hypertension was not caused by or a result of PTSD.  He provided the following rationale:

A review of the literature[,] with the oldest paper being in 1990 and coming forward to 2007[,] do[es] not show sustained elevation in blood pressure.  There was reported in some studies[,] times such as after viewing traumatic pictures or movies[,] that there was an increased heart rate and blood pressure for a time(increased (sic) sympathetic activity) in patients with PTSD.  One paper suggests that further testing for even an increase in resting heart rate needs to be done to be sure that parasympathetic input is not the cause for an increased heart rate.  This study suggests that even an increased heart may not be related to PTSD.  There is a study that shows that sympathetic nervous activity(the (sic) theorized cause for increased blood pressure in PTSD) is not increased in patients with PTSD.  [In a] twin study 4042 twin pairs(one (sic) of each pair was a Viet Nam (sic) veteran) concluded that 90 [percent] of the variance in the reported physical health in Viet Nam (sic) veterans were attributed to inherited factors and unmeasured environmental experiences.  The traumatic experience of combat makes only a small contribution in the reported health problems.  There were no studies found through a search in the National Library of Medicine that the examiner could find with a conclusion that PTSD is the cause of essential hypertension.  In the opinion of the examiner[,] the diagnosed hypertension is not caused by or related to the patients (sic) diagnosed chronic PTSD.

A November 2007 VA treatment note documented a blood pressure measurement of 134/87 and diagnosed hypertension.  The Veteran was advised to continue prescription Losartan.  

May 2008 and December 2008 VA treatment records noted hypertension.  His blood pressure readings were 136/84 and 117/77.

In February 2008, the Veteran submitted several articles that suggested links between PTSD symptoms and coronary heart disease, diabetic nephropathy and hypertension, and herbicide exposure and hypertension.  

In February 2009, the Veteran submitted a list of prescriptions filled at his local pharmacy from September 1997 to August 2001.

In March 2009, the Veteran submitted an internet article about PTSD and physical health.  The author stated, "Current thinking is that the experience of trauma brings about neurochemical changes in the brain.  These changes may have biological, as well as psychological and behavioral, effects on one's health.  For example, these neurochemical changes may create a vulnerability to hypertension and atherosclerotic heart disease that could explain in part the association with cardiovascular disorders."  

May 2009 and June 2009 VA treatment records document stable hypertension.  Blood pressure readings were 118/80 in April 2009, 135/101 in May 2009, 131/82 in June 2009, and 123/73 in August 2009.

During a May 2010 VA hypertension examination, the examining physician noted the Veteran's hypertension began in 2001.  The Veteran's blood pressure readings were 148/83, 152/74, and 152/84.  His heart size was larger than normal on x-ray.  The diagnosis was essential hypertension.  

During a July 2011 Travel Board hearing, the Veteran testified that his hypertension began in approximately 2002 or 2003.  He reported that he was diagnosed with hypertension after he was diagnosed with diabetes.  He maintained that his hypertension may have been secondary to his service-connected diabetes or PTSD; however, he noted that he was denied service connection for hypertension secondary to service-connected PTSD because he did not have ischemic heart disease, which was presumably caused by PTSD whereas hypertension was not.  The Veteran reported that no physicians definitively told him that his hypertension was secondary to diabetes, but a VA physician told him that his hypertension could be secondary to diabetes.  The same physician told him that it was not secondary to PTSD.  

Service connection for the claimed hypertension is not warranted.  The August 2007 and November 2007 VA examiners concluded that hypertension was not caused by or aggravated as a result of the Veteran's service-connected diabetes or PTSD.  The Board notes that the Veteran has submitted excerpts from the newspaper and studies from medical journals regarding various topics relating diabetes and hypertension and PTSD and hypertension.  These documents, however, contain no specific findings pertaining to the Veteran's manifestation of hypertension that was first manifest many years after discharge from service.  As a lay person, relying on a generic medical treatise, the Veteran is not qualified to render a medical opinion as to the etiology of his current hypertension.  See Wallin v. West, 11 Vet. App. 509, 513 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The documents supplied by the Veteran simply provide speculative generic statements.  Therefore, the aforementioned articles lack probative value in the consideration of the Veteran's claim.

Further, nothing in the record indicates that hypertension was manifest to a compensable degree in the year immediately after the Veteran's discharge from service.  During the August 2007 VA hypertension examination, the Veteran reported the onset of his hypertensive symptoms in 2002.  In addition, during the July 2011 hearing, he testified that his hypertension began in approximately 2002 or 2003.  Therefore, service connection cannot be awarded on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  The record indicates that hypertension onset in 2002, approximately 25 years after his discharge from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (Evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Veteran is entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309 (2009); 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

VA has determined based on a National Academy of Science report issued in June 2007, that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32395-32407 (June 12, 2007).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Exposure to Agent Orange is presumed in this case, as service personnel records show that the Veteran did serve in the Republic of Vietnam during active service.  However, hypertension is not classified as one of the enumerated diseases associated with Agent Orange exposure under 38 C.F.R. § 3.309(e) (2010).  Consequently, the Veteran's claim must be denied on this presumptive basis. 

The regulations are clear that service connection is allowed for a current disability proximately due to or the result of a service-connected disability.  In this case, the evidence of record simply fails to show that the Veteran's currently diagnosed essential hypertension was proximately due to, the result of, or aggravated by his service-connected disabilities.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. at 448 (1995).  Further, the presumptive provisions are not applicable.  38 C.F.R. §§ 3.307, 3.309.

The Board emphasizes that this decision does not imply that the Veteran is not sincere in his belief that his hypertension is causally or etiologically related to his service-connected diabetes and PTSD.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  He may sincerely believe that his hypertension is proximately due to, the result of, or aggravated by his service-connected diabetes and PTSD, but as a lay person, he is not competent to render a medical diagnosis or an opinion concerning medical causation.  In this regard, it is now well established that lay people without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this case, the competent medical evidence finds no etiological relationship between hypertension and service-connected diabetes and PTSD.  In the absence of such evidence, service connection is not warranted.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable regarding this issue on appeal because the preponderance of the evidence is against his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, this issue on appeal is denied.


ORDER

Service connection for hypertension (claimed as secondary to service-connected type 2 diabetes mellitus, service-connected posttraumatic stress disorder (PTSD), and/or herbicide exposure) is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


